Citation Nr: 1827752	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  05-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for loss of teeth due to mercury poisoning.

2. Entitlement to service connection for loss of teeth due to mercury poisoning.

3. Entitlement to service connection for glaucoma. 

4. Entitlement to service connection for refractive error.

5. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for residuals of hysterectomy.

7. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) rating decisions. An April 2004 rating decision of the RO in Philadelphia, Pennsylvania, in pertinent part, denied service connection for glaucoma and refractive error. A December 2009 rating decision of the RO in Cleveland, Ohio, in pertinent part, denied service connection for hypertension and residuals of hysterectomy, and denied service connection for mercury poisoning and a back condition on the grounds that new and material evidence had not been received.

In May 2014, the Board remanded all the issues on appeal so that the Veteran could be scheduled for a Board hearing. A Board hearing, by way of videoconference, was held in August 2016. A transcript of that hearing is of record. The issues were again remanded by the Board in November 2016. 


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for glaucoma, refractive error, hypertension, residuals of a hysterectomy, a back disability, and for loss of teeth due to mercury poisoning are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for entitlement to service connection for loss of teeth due to mercury poisoning was previously denied in an August 2005 rating decision, the Veteran did not appeal the decision.

2.. Some of the evidence submitted subsequent to the August 2005 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for loss of teeth due to mercury poisoning.


CONCLUSIONS OF LAW

1. The unappealed August 2005 rating decision which denied service connection for loss of teeth due to mercury poisoning is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

2. Evidence received since the August 2005 RO decision that denied entitlement to service connection for loss of teeth due to mercury poisoning is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for loss of teeth due to mercury poisoning

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Historically, the Veteran's claim for entitlement to service connection for loss of teeth due to mercury poisoning was previously denied by the RO in August 2005. The Veteran did not appeal the August 2005 decision and it became final. The Veteran requested that her claim be reopened and was subsequently denied in a December 2009 RO decision.

Evidence of record at time of last final denial

At the time of the August 2005 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, medical records, and the Veteran's lay statements. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional treatment medical records in regard to the Veteran's alleged dental condition, to include mercury testing. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for loss of teeth due to mercury poisoning. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional dental treatment records were not within the claims file at the time of the August 2005 RO decision. The additional treatment records go to the basis of the Veteran's claim for entitlement to service connection for loss of teeth due to mercury poisoning. Thus, the Board finds the medical records and Veteran statements in support of the claim obtained after the August 2005 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for loss of teeth due to mercury poisoning, is reopened.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for loss of teeth due to mercury poisoning, and to that extent, the claim is granted.


REMAND

Entitlement to service connection for loss of teeth due to mercury poisoning

Having reopened the Veteran's loss of teeth due to mercury poisoning claim, the Board must now determine whether the reopened claim of entitlement to service connection for loss of teeth due to mercury poisoning may be granted on the merits, de novo.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to her claim for service connection. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

In this case, without adequate medical examination and medical opinion in regard to the Veteran's claimed condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion are required by VA's duty to assist the Veteran in developing evidence to substantiate her claim to service connection.

Entitlement to service connection for glaucoma 

In regard to the Veteran's for entitlement to service connection for glaucoma, the Board finds that a remand is necessary.

The claims folder reflects that the Veteran has been diagnosed on numerous occasion with glaucoma, suspect. In an August 2008 VA examination, the Veteran was diagnosed with glaucoma suspect due to optic nerve appearance. The examiner concluded that the Veteran did not have an actual diagnosis of glaucoma at the time. The examiner further opined that due to the Veteran's strong family history and onset of clinical findings, it is less likely as not, that the risk factors were manifested while in service. As a result the AOJ has denied the Veteran's claim, based on the Veteran not having a current disability. A review of the claims folder reflects that the Veteran has received treatment in regard to her eyes throughout the pendency of this claim. As the Veteran's eye condition may have progressed in severity, the Board finds that an examination assessing the Veteran's current bilateral eye status is necessary prior to adjudication.


Entitlement to service connection for refractive error

In regard to the Veteran's for entitlement to service connection for refractive error, the Board finds that a remand is necessary.

In an August 2008 VA examination, the Veteran was diagnosed with reflective error, bilaterally. The examiner notes that the Veteran has had a significant myopic shift in prescription since her military service. However, the examiner concluded that it is less likely than not that the asthenopia symptoms reported in the military are due to refractive changes noted on the examination. 

The Board finds the August 2008 VA opinion to be inadequate. While noting the significant myopic shift in prescription since her military service, the examiner failed to adequately explain the Veteran's myopic shift in relation to her service. As such, an examination and opinion is necessary prior to adjudication.

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

The Veteran was provided a VA examination in December 2012. The examiner opined that the Veteran's hypertension is less likely than not caused by her service-connected PTSD. The examiner explained that there is no cause and effect relationship between PTSD causing hypertension. 

The Board finds that a supplemental medical examination/opinion needed. While the examiner provided an opinion as to whether the Veteran's hypertension is caused by her PTSD; the examiner did not provide an opinion as to her hypertension in relation to her active military service. Thus, an opinion in regard to the Veteran's claim for hypertension on a direct basis for service connection must be obtained.


Entitlement to service connection for residuals of hysterectomy

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to her claim for service connection for hysterectomy, and/or its residuals. The claims folder reflects and VA has conceded that during the Veteran's military service she was treated for pelvic inflammation disease and dysmenorrhea. Additionally, an April 1980 VA examination noted the Veteran with a presumptive diagnosis of endometriosis.

In this case, without adequate medical examination and medical opinion in regard to the Veteran's claimed condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion are required by VA's duty to assist the Veteran in developing evidence to substantiate her claims to service connection.

Entitlement to service connection for a back disability

The Veteran was provided a VA examination in June 2017. The examiner opined that the Veteran's current degenerative arthritis of the lumbosacral spine is not secondary to her military service. The examiner's conclusion was based, in part, on the incorrect assumption that there were no in-service complaints, treatment, or diagnosis of a back condition. In providing the June 2017 opinion, the examiner noted that the entire claims folder was not reviewed as it would have been "impossible' to do so without several weeks of time to devote to such a review. 

The Board finds that the issue must be remanded for an adequate examination and opinion. A medical opinion is inadequate if it is not based on consideration of prior medical history and examinations. Here, the examiner clearly indicated that the entire claims folder was not reviewed. Further, the examiner's conclusion was based, in part, on the incorrect fact that the Veteran did not have in-service treatment for back pain and/or injuries. The Veteran's service treatment records (STRs) reflect the Veteran complained of, and was treated for back pain and injuries on numerous occasions. (See September 1976, January 1977, June 1977, and November 1977 Chronological Record or medical Care). Here, the June 2017 medical opinion is based on incorrect facts and does not provide adequate rationale for the conclusion reached. As such, supplemental comment is needed. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for her claimed disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA dental examination in regard to entitlement to service connection for loss of teeth due to mercury poisoning, with the appropriate clinician.

The examiner is requested to furnish the following opinions: 

a.) Whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has or had mercury poisoning related to, or aggravated by, her military service.

b.) Whether it is at least as likely as not that the Veteran currently has a dental condition related to, or aggravated by, her military service, including any mercury poisoning. 

Any opinion should include a complete rationale. 

3. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for hypertension.

The claims file should be made available for the clinician to review, and the report should reflect that such review was accomplished. The clinician should consider the entire claims file. The examiner is requested to furnish an opinion on the following:

a.) Whether it is at least likely as not (50 percent probability or more) that the Veteran's hypertension is related to, caused by, or aggravated by her active military service; and

b.) Whether it is at least likely as not that the Veteran's hypertension is related to, caused by, or aggravated by service connected disability, including prescribed medication for her service-connected disabilities.

4. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for hysterectomy.

The claims file should be made available for the clinician to review, and the report should reflect that such review was accomplished. The clinician should consider the entire claims file.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hysterectomy and its residuals are related to, or aggravated by, her military service.

5. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for glaucoma and refractive error.

The claims file should be made available for the clinician to review, and the report should reflect that such review was accomplished. The clinician should consider the entire claims file. The examiner is requested to furnish an opinion on the following:

a.) Whether it is at least likely as not (50 percent probability or more) that the Veteran has glaucoma related to, caused by, or aggravated by her military service; and

b.) Whether it is at least likely as not that the Veteran's has refractive error is related to, caused by, or aggravated by her military service.

6. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for a back disability.

The claims file should be made available for the clinician to review, and the report should reflect that such review was accomplished. The clinician should consider the entire claims file.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current back condition is related to, or aggravated by, her military service.

7. After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and her representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


